Case: 09-50404     Document: 00511114558          Page: 1    Date Filed: 05/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 18, 2010
                                     No. 09-50404
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WILLIAM HENRY FOSTER, III, also known as William H. Foster, also known
as William Henry Foster; ADAM RICHARD WATSON, also known as Adam R.
Watson,

                                                   Defendants-Appellants


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:08-CR-147-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        William Henry Foster, III, and Adam Richard Watson appeal their
respective jury convictions for conspiracy to commit murder in violation of 18
U.S.C. § 1117. Watson argues that there was insufficient evidence to support
the jury’s verdict because there was no evidence that the acts he committed
effected the object of the conspiracy. Foster contends that if Watson’s actions are



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50404    Document: 00511114558 Page: 2         Date Filed: 05/18/2010
                                 No. 09-50404

deemed insufficient to constitute overt acts effecting the object of the conspiracy,
then the evidence would likewise be insufficient to support his conviction.
      Viewing the evidence and inferences drawn therefrom in the light most
favorable to verdict, the jury might well have concluded beyond a reasonable
doubt that Foster and Watson conspired to murder Kailey Foster. See United
States v. Mitchell, 484 F.3d 762, 768 (5th Cir. 2007). There was ample evidence
of a conspiratorial agreement to commit murder, of both Watson’s and Foster’s
knowing and voluntary participation in the conspiracy, and of overt acts
committed in furtherance of the conspiracy, namely that Watson requested
certain items to commit the murder and that Watson drove to a specified
location to retrieve the bag containing the requested items. See § 1117; United
States v. Benton, 637 F.2d 1052, 1058 (5th Cir. 1981).
      Foster also appeals his sentence, contending that the district court
committed procedural error by imposing a sentence within the pertinent
guidelines range without giving sufficient reasons for either the selected
sentence or for rejecting his arguments for leniency. We review this claim for
plain error because Foster raises it for the first time on appeal. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.), cert. denied, 130
S. Ct. 192 (2009). To show plain error, Foster must show a forfeited error that
is clear or obvious and that affects his substantial rights. See Puckett v. United
States, 129 S. Ct. 1423, 1429 (2009). If he makes such a showing, this court has
the discretion to correct the error but only if “the error seriously affects the
fairness, integrity, or public reputation of judicial proceedings.” Id. (internal
quotation marks and brackets omitted).
      Even if the district court was not specific in rejecting Foster’s claims for
leniency and did not explain its reasons for the sentence imposed, Foster has not
shown that he should receive relief on this claim. See Mondragon-Santiago, 564
F.3d at 363-65. Foster has failed to show that a more extensive explanation



                                         2
  Case: 09-50404    Document: 00511114558 Page: 3      Date Filed: 05/18/2010
                                No. 09-50404

from the district court would have resulted in a different sentence. See id. at
365.
       Accordingly, the judgment of the district court is AFFIRMED




                                      3